  Case 2:18-cr-00304-CW Document 54 Filed 02/12/21 PageID.479 Page 1 of 8




       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                                    MEMORANDUM DECISION AND ORDER
 UNITED STATES OF AMERICA,                             DENYING MOTION TO REDUCE
                                                     SENTENCE PURSUANT TO 18 U.S.C. §
              Plaintiff,                                      3582(c)(1)(A)(i)
        vs.
                                                              Case No. 2:18-cr-304
 JESSE L. DEMARTINIS,
                                                             Judge Clark Waddoups
              Defendant



       Before the court is Mr. DeMartinis’ Motion to Reduce Sentence Pursuant to 18 U.S.C. §

3582(c)(1)(A)(i). (ECF No. 46.) The court heard oral argument on the Motion on February 12,

2021, taking the matter under advisement. (See ECF No. 53.) As explained below, based on the

Government’s concession, the court accepts that it has the authority to address the merits of Mr.

DeMartinis’ Motion. After considering the applicable § 3553(a) factors, the court finds that a

reduction in his sentence is not justified. The court DENIES the Motion.

                                           Background

       On June 20, 2018, a grand jury charged Mr. DeMartinis with one count of distribution of

methamphetamine and one count of possession of heroin with intent to distribute. (ECF No. 13 at

1–2.) On December 5, 2018, Mr. DeMartinis pled guilty to both counts. (ECF No. 27.) Mr.

DeMartinis’ guideline imprisonment range was 130 months to 162 months. (ECF No. 39 at 17.)

Defense counsel argued that Mr. DeMartinis’ criminal history was overrepresented and moved

for a downward departure. (See ECF No. 34 at 7.) On March 1, 2019, the court sentenced Mr.

DeMartinis to 60 months, the mandatory minimum sentence. This sentence was 70 months

below the low end of the calculated guideline sentence. (See ECF No. 37.) The court


                                                1
  Case 2:18-cr-00304-CW Document 54 Filed 02/12/21 PageID.480 Page 2 of 8




recommended that Mr. DeMartinis be designated to FCI Sheridan.

       The Bureau of Prisons placed Mr. DeMartinis in FCI Sheridan. On October 2, 2020, Mr.

DeMartinis submitted an “Inmate Request to Staff” form in which he “respectfully ask[ed] the

warden [of FCI Sheridan] for an order reducing [his] sentence to time served based on the

extraordinary and compelling reasons” that his “father is bedridden and needs heart surgery and

needs [his] help,” and based on Mr. DeMartinis being “at high risk of getting corona virus” due

to his diabetes. (ECF No. 43-3 at 3.) Mr. DeMartinis made his request pursuant to the “recently

amended 18 U.S.C. § 3582(c)(1)(A)(I).” (ECF No. 43-3 at 3.)

       On October 7, 2020, Acting Warden Andrew Cooper submitted an “Inmate Request to

Staff Member Response,” that provided, in relevant part:

       [t]his is in response to your Inmate Request to Staff, received at FCI Sheridan on
       October 6, 2020. You are requesting an order to reduce your sentence (early
       release). You arrived at FCI Sheridan on April 9, 2019, as an initial designation.
       You have a projected release date of September 8, 2022, via Good Conduct Time
       release. You are considered to be a high risk of recidivism based on the
       PATTERN score; therefore, you are currently not a good candidate for a
       reduction of sentence or other early release.

(ECF No. 50 at 5.)

       On December 16, 2020, Mr. DeMartinis, through his counsel, filed the pending Motion to

Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(I).” (ECF No. 46.) Mr. DeMartinis

argued that this court has jurisdiction to reach the merits of his motion because “[t]he Bureau of

Prisons denied Defendant’s request and has not filed a motion with this Court on Defendant’s

behalf.” (ECF No. 46 at 3.) Mr. DeMartinis argued that extraordinary and compelling reasons

exist to reduce his sentence. (ECF No. 46 at 5–7.)

       On or around December 21, 2020, an attorney for the Government received a copy of an

email from “Sara Strange, Assistant Case Management Coordinator” for “FCI Sheridan”



                                                 2
    Case 2:18-cr-00304-CW Document 54 Filed 02/12/21 PageID.481 Page 3 of 8




representing that FCI Sheridan did not possess “any RIS request[s] for DeMartinis.” (See ECF

No. 47-6 at 1.1)

        On December 24, 2020, the Government filed its Opposition to Defendant’s Motion for

Compassionate Release. (ECF No. 47.) The Government made a two-step argument. First, the

Government argued that “[t]his Court should deny Defendant’s motion for a reduction in his

sentence without prejudice because he has failed to exhaust administrative remedies.” (ECF No.

47 at 10.) Second, the Government argued that “[s]hould the Court reach the merits, the Court

should deny the motion because” “caring for his father . . . is not an extraordinary and

compelling reason for release” and because “Defendant poses a significant danger to the public

and the statutory sentencing factors do not weigh in favor of his release.” (ECF No. 47 at 16.)

        On January 27, 2021, Mr. DeMartinis filed his reply. In his reply, Mr. DeMartinis argued

that he had exhausted his administrative remedies and attached the acting warden’s response to

his inmate request to staff. (See ECF No. 50 at 5.) Mr. DeMartinis also provided that his father

“is now again residing with [his] wife and children.” (ECF No. 50 at 2.)

        The court heard oral argument on Mr. DeMartinis’ Motion on February 12, 2021. (See

ECF No. 53.) At oral argument, the Government conceded that Mr. DeMartinis had exhausted

his administrative remedies. The Government explained that representatives at FCI Sheridan

confirmed that the acting warden had signed the response to Mr. DeMartinis’ inmate request.

                                               Legal Framework

        18 U.S.C. § 3582(c)(1)(A)(i) provides that “[t]he court may not modify a term of




1
 On or around December 2, 2020, Ms. Strange received an email requesting: “Can you please check to see if [Mr.
DeMartinis] has filed a RIS request with your institution? If he has, can I get a copy of the request and response?”
(ECF No. 47-6 at 2.) It appears that Ms. Strange responded on December 9, 2020, representing that “We do not have
any requests for DeMartinis. Sorry for the delay.” (ECF No. 47-6 at 1.) By December 21, 2020, an attorney
designated as a US Attorney for the District of Utah received this information. (See ECF No. 47-6 at 1.)

                                                         3
  Case 2:18-cr-00304-CW Document 54 Filed 02/12/21 PageID.482 Page 4 of 8




imprisonment once it has been imposed except that” “in any case” “the court, upon motion of the

Director of the Bureau of Prisons, or upon motion of the defendant after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier, may reduce the term of imprisonment (and may

impose a term of probation or supervised release with or without conditions that does not exceed

the unserved portion of the original term of imprisonment), after considering the factors set forth

in section 3553(a) to the extent that they are applicable, if it finds that” “extraordinary and

compelling reasons warrant such a reduction” “and that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.”

                                                  Analysis

        The court proceeds in two steps. The court first addresses its authority to resolve the

merits of Mr. DeMartinis’ Motion. Finding that it possesses this authority, the court reaches the

merits of the Motion.

   I.      Exhaustion of Administrative Remedies

        Prior to Mr. DeMartinis submitting a copy of FCI Sheridan’s acting warden’s response to

his inmate request, the Government had argued that this court lacked the authority to hear Mr.

DeMartinis’ Motion. (See ECF No. 47 at 10 (“This Court lacks authority to act on Defendant’s

motion for a sentence reduction at this time.”); see also ECF No. 47 at 12 (“The exhaustion

requirement of § 3582(c)(1)(A) is a mandatory claim-processing rule and must be enforced if a

party ‘properly raises’ it. . . . The government raises the rule here and it must be enforced.”)

(citation omitted)). The Government withdrew this argument after confirming with FCI Sheridan




                                                  4
    Case 2:18-cr-00304-CW Document 54 Filed 02/12/21 PageID.483 Page 5 of 8




that the acting warden had, in fact, signed the response denying Mr. DeMartinis’ request.2 It is

therefore undisputed that Mr. DeMartinis exhausted his administrative remedies, and that this

court possesses the authority to reach the merits of this case.

          The court nevertheless pauses briefly to express concerns over the Bureau of Prisons’

diligence in searching for documents within its possession and control, and its willingness to

disclaim possession of those documents. As discussed above, the FCI Sheridan representative

represented to the Government that FCI Sheridan did “not have any [reduction in sentence]

requests for DeMartinis.” (ECF No. 47-6 at 1.) Based on this representation, the Government

argued that this court lacked authority to reach the merits of Mr. DeMartinis’ Motion. This raises

concern about the record keeping practices of FCI Sheridan and the prejudice to defendants

seeking relief under 18 U.S.C. § 3582(c)(1)(A). In this case, the actions by the Bureau of Prisons

caused concern to Mr. DeMartinis and his family. These actions also required additional and

unnecessary work by Defendant’s counsel and the U.S. Attorney’s office. The court wonders

how often such poor record keeping may have prejudiced other defendants seeking relief under

this section.

    II.      Merits

          In his motion, Mr. DeMartinis argued that at least two distinct extraordinary and

compelling circumstances exist that warrant a reduction in his sentence. First, he argued that he

has two qualifying co-morbidities that place him at a heightened risk of serious illness or death if

he contracts COVID-19. Second, he argued that the ailing health of his father justified a

reduction in his sentence. The court need only address Mr. DeMartinis’ first circumstance—his

heightened risk should he contract COVID-19.


2
 The court commends the assigned Government attorney for his diligence in correcting the representation made to
him by the FCI Sheridan representative.

                                                        5
  Case 2:18-cr-00304-CW Document 54 Filed 02/12/21 PageID.484 Page 6 of 8




        “To begin, the court finds that the existence of the pandemic is not by itself an

extraordinary and compelling reason for release, and that the existence of infections in the

facility where the defendant is incarcerated, without more, is also not a sufficient reason.”

UNITED STATES OF AMERICA, Plaintiff, v. DUSTY LAMBERT, Defendant., No. 2:15-CR-

00454-TC, 2021 WL 391427, at *3 (D. Utah Feb. 4, 2021). “But if the defendant is at risk for

severe complications that could lead to serious injury or death if he contracts the virus, that may

be an extraordinary and compelling reason under § 3582(c)(1)(A)(i).” Id. “A person of any age

has an increased risk of severe illness if he has . . . type 2 diabetes mellitus.” Id. at *4. Mr.

DeMartinis’ type 2 diabetes diagnosis does “put him at risk of severe illness or death should he

contract the novel coronavirus.” See id.

        The Government concedes that Mr. DeMartinis’ Type 2 Diabetes diagnosis creates an

“extraordinary and compelling” reason under 18 U.S.C. § 3582(c)(1)(A)(i). (See ECF No. 47 at

10 (“While the Defendant’s Type 2 Diabetes diagnosis creates an ‘extraordinary and compelling’

reason . . . .”)). Based on the Government’s concession, the court accepts that Mr. DeMartinis’

Type 2 Diabetes diagnosis, when considered together with the current risk of COVID-19,

constitutes an extraordinary and compelling reason for a sentence reduction.

        Though Mr. DeMartinis’ “has shown extraordinary and compelling reasons, the court

finds that a balancing of the factors in § 3553(a) does not justify a reduction in sentence.” C.f.

Lambert, 2021 WL 391427 at *4. The § 3553(a) factors are:

        (1) the nature and circumstances of the offense and the history and characteristics
        of the defendant;
        (2) the need for the sentence imposed –
        (A) to reflect the seriousness of the offense, to promote respect for the law, and to
        provide just punishment for the offense;
        (B) to afford adequate deterrence to criminal conduct;

                                                   6
  Case 2:18-cr-00304-CW Document 54 Filed 02/12/21 PageID.485 Page 7 of 8




       (C) to protect the public from further crimes of the defendant; and
       (D) to provide the defendant with the needed educational or vocational training,
       medical care, or other correctional treatment in the most effective manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established ... in the guidelines
       ...;
       (5) any pertinent policy statement ... issued by the Sentencing Commission ...;
       (6) the need to avoid unwarranted sentence disparities among defendant with
       similar records who have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a)(1)–(7).

       Having considered the applicable 3553(a) factors, the court finds that a reduction in Mr.

DeMartinis’ sentence is not warranted. Although Mr. DeMartinis appears to have made progress

in addressing the attitude and conduct that led him to his criminal behavior, he has not persuaded

the court that he has yet developed the skills or discipline to be successful without the rigors of

the restrictions now imposed upon him. He has an obvious drug problem and is in the highest

criminal history category. His past behavior has not demonstrated that he has or will take

advantage of any leniency. Mr. DeMartinis received a sentence that was 70 months below the

low end of the recommended guideline sentence. In order to reflect the seriousness of Mr.

DeMartinis’ offense, to promote respect for the law, to provide just punishment for the offense,

to afford adequate deterrence to criminal conduct, and to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar conduct, this court

finds that Mr. DeMartinis must serve the remainder of his sentence.




                                                  7
  Case 2:18-cr-00304-CW Document 54 Filed 02/12/21 PageID.486 Page 8 of 8




SO ORDERED this 12th day of February, 2021.


                                              BY THE COURT:


                                              ___________________
                                              Clark Waddoups
                                              United States District Judge




                                          8
